           Case 2:20-mj-00913-DJA Document 21
                                           20 Filed 03/31/21
                                                    03/29/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
     Attorney for Jorge Ibarra-Moreno
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00913-DJA
11                                                        ORDER
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                            PRELIMINARY HEARING
            v.
                                                                     (Fourth Request)
13
     JORGE IBARRA-MORENO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Nisha
19
     Brooks-Whittington, Assistant Federal Public Defender, counsel for Jorge Ibarra-Moreno, that
20
     the Preliminary Hearing currently scheduled on April 5, 2021, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      The parties have reached a proposed resolution. A change of plea and sentencing
24
     hearing is scheduled for May 4, 2021, which is after the scheduled preliminary hearing date.
25
     As a result, the parties seek a continuance of the preliminary hearing date.
26
            2.      The defendant is in custody and agrees with the need for the continuance.
          Case 2:20-mj-00913-DJA Document 21
                                          20 Filed 03/31/21
                                                   03/29/21 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the fourth request for a continuance of the preliminary
 3        hearing. DATED this 29th day of March, 2021.
 4
 5   RENE L. VALLADARES                            CHRISTOPHER CHIOU
     Federal Public Defender                       Acting United States Attorney
 6
 7
     By /s/ Nisha Brooks-Whittington               By /s/ Jared Grimmer
 8   NISHA BROOKS-WHITTINGTON                      JARED GRIMMER
     Assistant Federal Public Defender             Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
           Case 2:20-mj-00913-DJA Document 21
                                           20 Filed 03/31/21
                                                    03/29/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00913-DJA
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     JORGE IBARRA-MORENO,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for

11   Monday, April 5, 2021 at 4:00 p.m., be vacated and continued to ________________ at the

12   May of
     hour 10,___:___
               2021, __.m.;
                     at 4:00orp.m.,  Courtroom
                               to a time and date3A.
                                                  convenient to the court.
                         30th
13          DATED this ___ day of March, 2021.

14
15
                                                UNITED
                                             DANIEL      STATES MAGISTRATE
                                                    J. ALBREGTS,             JUDGE
                                                                 U.S. Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
                                                     3
